Citation Nr: 1723860	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-16 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for hepatitis C. 

2. Entitlement to a rating in excess of 10 percent for right knee arthritis. 

3. Entitlement to a rating in excess of 10 percent for left knee arthritis. 


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION
 
The appellant is a Veteran who served on active duty from September 1976 to April 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2006 and February 2012 rating decisions of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2009 and July 2014, the case was remanded for additional development.  The case is now assigned to the undersigned. 

In the July 2014 remand, the Board noted that the Veteran dismissed his representation and was proceeding pro se.  The record reflects that the Veteran has not elected another representative and continues to proceed on these claims pro se. 
 
A July 2015 rating decision granted the Veteran service connection for a left knee anterior cruciate ligament tear with instability and a right knee meniscal tear with instability, both rated at 20 percent effective January 16, 2015.  The Veteran submitted a notice of disagreement (NOD) in June 2016, contesting the evaluation of those disabilities.  The AOJ has not issued a statement of the case (SOC) in these matters to date.  In such circumstances, the Board is required to remand the matters for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  These matters are not now before the board, and will be before the Board only if the Veteran timely files a substantive appeal after the SOC is issued. 

The issues of a heart attack, secondary to his right knee replacement, and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record in a June 20, 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of hepatitis C, right knee arthritis, and left knee arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.  The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

The issue of service connection for hepatitis C was remanded in July 2009 and July 2014, in part to request additional prison records that would show whether or not the Veteran was infected with hepatitis C.  While the AOJ issued appropriate releases to the Veteran for prison records in January 2015 correspondence, the Veteran replied that he had "no further evidence" for his hepatitis C claim in April 2015 correspondence.  

Currently, the only medical evidence of record showing a possible infection of hepatitis C is a laboratory report dated March 2006 confirming the presence of hepatitis antibodies.  The Veteran reports that his hepatitis C is related to the tattoos he acquired during service.  

Even while this laboratory report does not provide evidence of a disability for which VA compensation benefits are payable, it is positive evidence that the Veteran may have an ongoing disability.  See 61 Fed. Reg. 20,445 (May 7, 1996) (noting laboratory test results cannot necessarily confirm the presence of a disability appropriate for the rating schedule).  Coupled with the Veteran's testimony, the Board finds that the elements of Mclendon have been met and an examination is warranted to determine (1) if the Veteran currently has an ongoing hepatitis C infection and (2) whether or not that infection relates to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board notes that the Veteran presents other risk factors for hepatitis C outside of service including at least one tattoo before entering service, cocaine/amphetamine use while he was in service, and a period of time in jail (from at least since 1995 to the time of this decision).  The examiner will need to consider these factors in determining whether or not it was at least as likely as not hepatitis C was related to service, specifically the seven tattoos acquired in service. 

As for the Veteran's left knee and right knee claims, the Board notes that the last examination was conducted in January 2015.  Since that time, the Veteran had his right knee replaced in October 2015.  Treatment records dated March 2015 show that the Veteran's left knee "demonstrates moderate-to-severe degenerative arthritis" and also suffers from "a chronic ACL tear."  Based on these developments, a new VA examination is necessary to determine the degree of the Veteran's disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174, 181(2007); Snuffer v. Gober, 10 Vet. App. 400, 403(1997). 

Additionally, the U.S. Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  

In this case, a review of the claims file reveals that the January 2015 VA knee examination does not fully comport with the requirements of Correia and therefore may be inadequate.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  For the above reasons, a new VA knee examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should review the determination regarding the service connection claims for left knee anterior cruciate ligament tear with instability and a right knee meniscal tear with instability and issue an appropriate SOC in these matters.  The Veteran should be advised of the time limit for perfecting an appeal in these matters, and afforded opportunity to do so.  If the Veteran files a substantive appeal after the SOC, the matters should be returned to the Board for appellate review. 

2. The AOJ should arrange for an appropriate examination to ascertain the nature and likely cause of the Veteran's possible hepatitis C infection.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, if any are present.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  The Veteran's entire record, including this remand, must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  Based on this review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following:  
	
a) Please identify if the Veteran currently suffers from a hepatitis C infection.

b) If hepatitis C is diagnosed, please identify the likely cause for the disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by multiple tattoos received in service or any other incident during the Veteran's military service?  The examiner should consider other risk factors outside of the Veteran's military service that may have caused the disability, such as his previous tattoo, past drug use, or time in jail, when considering the question of service connection.  

The examiner should provide a complete rationale in support of any opinions offered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative. 

3. The AOJ should then arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected knee disabilities.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed. 

Range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

The examiner should provide a complete rationale in support of any opinions offered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative. 

4. The Board notes that the Veteran was incarcerated for his last examination.  If the Veteran is still incarcerated, the AOJ must make reasonable efforts to accommodate the Veteran with respect to scheduling him for VA examinations.  Specifically, if the Veteran is confined to prison, the examination must be tailored in such a manner to arrange for his examination in prison by VA personnel, a fee-based provider contracted by VA, or a prison physician at VA expense, to the extent possible.  The AOJ should document all steps taken in scheduling and conducting the ordered examinations. 

5. After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran opportunity to respond, and return the record to the Board. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


